On Motion to Certify.
We are requested in the motion to certify to the Supreme Court the question of the extraterritorial effect of the Oklahoma mortgage. Our opinion in this case is based principally upon the Supreme Court's decision of Crosby v. Huston 1 Tex. 203, and while it is in conflict with Blythe v. Crump 28 Tex. Civ. App. 327, 66 S.W. 85, and Scaling v. First National Bank, 39 Tex. Civ. App. 154, 87 S.W. 715, I am of the opinion that it is not such a question as we are authorized to certify under the provisions of article 1623. Vernon's Sayles' Civil Statutes. That article provides that we shall certify the question to the Supreme Court whenever any one of the Courts of Civil Appeals may arrive at an opinion in any cause pending in said court that may be in conflict with an opinion theretofore rendered or thereafter rendered by some other Court of Civil Appeals in the state on any question of law. While there is a conflict upon a question of law between our opinion in the instant case and in the Blythe-Crump and Scaling Cases, supra, this court having followed a Supreme Court decision, the status of the matter is that the conflict is between the Supreme Court and the last two cases decided by the Court of Civil Appeals, and it has been frequently held that, when this condition exists, it is not a question which should be certified under said article of the statute. Village Mills Co. v. Houston Oil Co., 186 S.W. 785-804 (34); Iock v. City National Bank, 165 S.W. 536; Smith v. Connor,98 Tex. 434. *Page 348
84 S.W. 815; Stark v. J. M. Guffey Petroleum Co., 80 S.W. 1080; Yoacham v. McCurdy, 27 Tex. Civ. App. 183, 65 S.W. 213.
I therefore respectfully dissent from the decision of the majority to certify.